           Case 1:20-cv-11363-RGS Document 46 Filed 10/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ERIC CLOPPER,
 Plaintiff
 v.
 HARVARD UNIVERSITY; PRESIDENT  Case No.: 1:20-CV-11363
 AND FELLOWS OF HARVARD COLLEGE
 (HARVARD CORPORATION); THE
 HARVARD CRIMSON; AND
 JOHN DOES 1-10

 Defendants


                      ASSENTED-TO MOTION TO EXTEND THE
                    OPPOSITION DEADLINE TO NOVEMBER 3, 2020

       The Plaintiff, Eric Clopper, respectfully moves to extend until November 3, 2020, to file

his opposition to the Defendant, The Harvard Crimson’s, motion to dismiss the Plaintiff’s

compliant. The Harvard Crimson, through its attorney, Robert A. Bertsche, has assented to

this motion. In support hereof, the Plaintiff states that he would benefit from this brief extension

to finalize his opposition and to finalize a settlement proposal to discuss with the Defendant’s

counsel.


Respectfully submitted,



/s/ Michael Vigorito ______________                                   Dated: October 26, 2020
Michael Vigorito, Esq. (BBO#: 696328)
VIGORITO WOOLF PC
100 State Street, Floor 10
Boston, MA 02109
(617) 410-6750
mvigorito@vigoritowoolf.com
         Case 1:20-cv-11363-RGS Document 46 Filed 10/26/20 Page 2 of 2




                                     Certificate of Service

        I, Michael Vigorito, hereby certify that this document has been filed on October 26, 2020,
through the ECF system and will be sent by email to Robert A. Bertsche
(rbertsche@princelobel.com) and electronically to the registered participants as identified in the
Notice of Electronic filing.


/s/ Michael Vigorito
